                                                              r   ·INfltt"CsNTt,,fb   r..,.   t 1. ii ... _,


                                                              l USDCSDNY
                                                              i DOCU11ENT
                                                              f: ELECJ1{0N!CALLY FILED_·

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              k~·~n'=·-=~-3,,-~;:---~--=
                                                              l;iDOC#·
                                                                                    ½-
                                      -   -   -   -   -   X
                                                              SUPPLEMENTAL
UNITED STATES OF AMERICA                                      PROTECTIVE ORDER

     - v. -                                                   19 Cr . 833             (SHS)

JOSEPH CIACCIO ,
     a/k/a " Joseph Gal l agher ,"

                         Defendant.

                                              -   -   -   X

           WHEREAS , on January 24 , 2020 , the Court entered a

Protective Order,   which was executed on behalf of the defendant

by Tommy H. Vu , Esq .    (0kt . No . 59) ;

           WHEREAS , on March 6 , 2020, the Court entered an order

permitting Mr . Vu to withdraw from his representation of the

defendant and appointing Nicole W. Friedlander , Es q. ,                       to

represent the defendant      (Dkt. No . 66) ;

           IT IS HEREBY agreed , by and between the Un i ted Stat e s

of America , Geoffrey S. Berman, United States Attorney , by

Kiersten A . Fletcher,     Benet J . Kearney , and Robert B . Sobelman,

Assistant United States Attorneys , of counsel , and

Ms. Friedlander , counsel for the defendant , that Ms . Friedlander

is and shall be bound by the terms of the Protective Order ,

which is incorporated by reference herein , as if she ~                               an

original signatory thereto .
Dated:    New Yor b New York
          March __:_j__ , 2020

                          SO ORDERi


                          THE H: NORAB;LE
                          UNITED STA¥ ES DISTRICT JUDGE
                          SOUTHERN DISTRICT OF NEW YORK


               Acknowledgement of Protective Order

     I , Nicole W. Friedlander , Esq . , have read and reviewed the
Protective Order entered on January 24 , 2020 , in the above -
captioned case , I understand it , and I acknowledge that I am and
shall be bound by the Order .


                                 JJJ.
                     Nicole W. Friedlander , Esq .   I
                     Attorney for Joseph Ciaccio
